DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 11-12, 22-25, 27-29, 31-33 and 36-37 are currently pending.  Claims 3-10, 13-21, 26, 30 and 34-35 are canceled.  Clam 37 is newly added.  Claims 1-2, 11-12, 22 25, 28, 31-33 and 36 are presently amended. 
Claims 1-2, 11-12, 22-25, 27-29, 31-33 and 36-37 are examined in light of the elected species of vinyl pyrrolidone/N,N-dimethylaminoethyl methacrylate/stearyl acrylate/tripropylene glycol diacrylate copolymer.
 
Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Rejections Withdrawn

Claim Rejections - 35 USC § 103
In light of the amendments to the claims the rejection of claims 1-2, 11-12, 22-25, 27-29, 31-33 and 36 under 35 U.S.C. 103(a) as being unpatentable over Scheffler et al. DE 10 2007 053954 A1 (5/14/2009)(10/1/2021 IDS) in view of Kurashima et al. US 2012/0251472  (10/4/2012) and Bears et al. US 4791165 (12/13/1988)(10/1/2021 IDS), as evidenced by Ando US 2021/0022982 (1/28/2021) is withdrawn. 

New Rejections 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-2, 11-12, 22-25, 27-29, 31-33 and 36-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Scheffler et al. DE 10 2007 053954 A1 (5/14/2009)(10/1/2021 IDS) in view of Kurashima et al. US 2012/0251472  (10/4/2012), Bears et al. US 4791165 (12/13/1988)(10/1/2021 IDS) and Wu et al. US 2015/0374603 (12/31/2015) as evidenced by Ando US 2021/0022982 (1/28/2021).
(All Scheffler citations are to the English translation of Scheffler et al. provided in the 10/1/2021 IDS.)
Scheffler et al. (Scheffler) teaches a thickener of a cosmetic composition for the temporary shaping of keratin fibers wherein the thickener is a cationic copolymer from vinylpyrrolidone with dimethyl aminoethylmethacrylate. (See Abstract and claims 1, 8-10).  The copolymer contains 40-95 mol% of vinylpyrrolidone.  40-95% overlaps with the 20 to 80% called for in instant claim 11 for the vinylpyrrolidone component.  The copolymer has a molar mass of 100-2500 kDa.  The amount of copolymer is 0.05-5 wt%.  This overlaps with the from 0.1 to 15% called for in instant claim 25.  
A polar solvent like ethanol and glycerin are used in 10 wt% water. (See [0044-0046]).  10% water overlaps with the up to 10% water called for in instant claim 32. 
Ethanol is a polar solvent as called for in instant claim 23. Ethanol is a polar solvent that is capable of dissolving the water-soluble polymer and the counterpart as called for in instant claim 24.  Ethanol itself is called for in instant claim 27.  
Ethanol can be present in an amount of about 0.1 to 30% which overlaps with the 20% or greater called for in instant claim 28. (See [0046]).  
Scheffer teaches that a hydrocarbon oil can also be present as a cosolvent and it has solubility in the main solvent.  The cosolvent can be hydrocarbons and pentane and hexane are taught to be particularly suitable.   (See [0046]).  A hydrocarbon oil is called for in instant claim 29.  The hydrocarbon co-solvent can be present in an amount of from about 0.1 to 15% which overlaps with the 85% or less called for in instant claim 31. (See [0046]).   
Scheffler teaches an ultraviolet absorber (referred to as a UV filter) as called for in instant claim 33. (See [0182]).  Scheffler teaches that a UV filter protects the composition and the hair from the harmful effects of UV radiation. (See [0182]).  Scheffler teaches that a UV absorber that is soluble in the oily solvent and water insoluble is preferred as called for in instant claim 33. (See [0186]).
Scheffler teaches lactic acid. (See [0218] and [0153]).  Lactic acid is the elected species of counterpart for the copolymer.  Scheffler teaches that lactic acid is a structuring agent and can be present in an amount of 0.1 to10%. (See [0226]).  
Scheffler teaches that surfactants or emulsifiers are suitable as care substances in its compositions. (See [0103]).
It should be noted that in all instances in which the polymer is charged, a counterpart must be present which will ionically and/or electrostatically interact with the polymer.  With lactic acid present in an amount of 0.1 to 10% and the copolymer present in an amount of from 0.5 to 5%, these ratio of ranges overlaps with the from 0.02 to 10 lactic acid to 1 copolymer called for in instant claim 22.  Scheffler teaches chloride ion.  
Scheffler teaches that this is a highly effective and efficient thickener. (See [0005-6]).  Scheffler teaches a non-aqueous system that includes a polar organic solvent (ethanol) as a main solvent as called for in instant claim 2.   
Scheffler does not teach the elected species of polymer, vinyl pyrrolidone/N,N-dimethylaminoethayl methacrylate/stearyl acrylate/tripropylene glycol diacrylate. While Scheffler teaches chloride ion, Scheffler does not teach distearyldimonium chloride.    These deficiencies are made up for in the teachings of Kurashima et al., and Bears et al. and Wu et al.  
Kurashima et al. (Kurashima) teaches a thickener for an ink-jet composition comprising a hair styling cosmetic composition comprising (a) (a1) a polyalkylene glycol polymer or (a2) a sugar alcohol that is solid at room temperature (25° C.), (b) a polyalkylene glycol polymer being liquid at room temperature (25° C.), and (c) a film-forming polymer, wherein the ratio of component (a) to component (b) is from 1/0.2 to 1/10 (by mass), the ratio of component (b) to component (c) is from 1/0.1 to 1/1 (by mass), the total content of components (a) to (c) is at least 8% by mass, and the viscosity of the system is at most 10,000 mPa·s (at 25° C. with B-type viscometer). (See Abstract).  Kurashima teaches Cosquat GA468.  (See [0048]).  Cosquat GA468 is a  vinylpyrrolidone/N,N-dimethylaminoethyl methacrylate/alkyl acrylate/tripropylene glycol diacrylate copolymer. (See [0048]).  Cosquat GA 468 is specifically vinylpyrrolidone/N,N'-dimethylaminoethyl methacrylate/stearyl acrylate/tripropylene glycol diacrylate copolymer as called for in claim 12, as evidenced by Ando US 2021/0022982 (1/28/2021) at [0064]: 
Examples of the cationic polymer including the first to fourth components may include Polyacrylate-1. As Polyacrylate-1, for example, vinylpyrrolidone/N,N'-dimethylaminoethyl methacrylate/stearyl acrylate/tripropylene glycol diacrylate copolymer ( Cosquat GA468; manufactured by OSAKA ORGANIC CHEMICAL INDUSTRY LTD.) may be used.

Vinylpyrrolidone/N,N'-dimethylaminoethyl methacrylate/stearyl acrylate/tripropylene glycol diacrylate copolymer is a copolymer of a 2-(dimethylamino)ethyl methacrylate component and a vinylpyrrolidone component as a second component as well as a cross-linking component and an alkyl acrylate as called for in instant claim 1.  Kurashima teaches that the Cosquat GA468 is preferred because of its keratin restyling properties. (See [0045]).  
Bears et al. (Bears) teaches a thickener for an ink-jet composition comprising  5-40 wt% of polyethylene glycol or polypropylene glycol, 0.001 to 10 wt% of a polymer blend and 1-7% of a UV absorbing dye.  The polymer blend comprises polyvinyl pyrrolidone/polyvinyldimethylamino ethyl methacrylate copolymer, ranging in ratio from about 60/40 to 90/10 PVP/polyvinyldimethyl aminoethylmethacrylate.  Uncharged monomeric units and charged monomeric units ranging in ratio from 0.1 to 2:1.  
The range in ratio from about 60/40 to 90/10 PVP/polyvinyldimethyl aminoethylmethacrylate overlaps with the from 15 to 85% of 2-(dimethylamino)ethyl methacrylate component and 20 to 80% of vinylpyrrolidone component as called for in instant claim 11.  These ratios also overlap with the 20% or less of the cross-linking component and 60% or less of the alkyl acrylate called for in instant claim 11.  
Bears teaches that the charged units in the polymer blend contribute to water fastness and light fastness of the dye.  Additionally, the functional groups in the polymer blend act to slow the chemical degradation of the dye. (See Abstract).  Bears thus teaches that the polymer in the polymer blend acts to assist with color fastness of the dye or colorant.  
Wu et al. (Wu) teaches a hair care composition that comprises an emulsifier.  The emulsifier can be distearyldimonium chloride. (See [0104]).  Distearyl dimonium chloride is called for in instant claim 37.   
It would have been prima facie obvious for one of ordinary skill in the art making the Scheffler composition to use an ultraviolet absorber as taught by Scheffler in order to protect the composition and the hair it was applied to from harmful ultraviolet radiation as taught by Scheffler.  
It would have been prima facie obvious for one of ordinary skill in the art making the Scheffler composition to use Cosquat GA 468 taught by Kurashima for the keratin restyling properties as taught by Kurashima and the color fastness of the dye or colorant as taught by Bears.
It would have been prima facie obvious for one of ordinary skill in the art making the Scheffler composition to use distearyl dimonium chloride as an emulsifier since Scheffler teaches that emulsifiers can be useful in its composition and Wu teaches that distearyldimoniuum chloride is a suitable emulsifier in hair care compositions. 
With respect to the viscosity of the composition called for in instant claim 36, the prior art is silent on these properties.  Scheffler in paragraph [0223] teaches that its composition can be a liquid, a gel or an aerosol foam. (See Scheffler [0068]).  It would be obvious to one skilled in the art to manipulate the viscosity depending on whether a liquid or a gel is desired.  A liquid is going to have a viscosity lower than a gel.  The manipulation of the viscosity of the composition would be well within the skill of the ordinarily skilled artisan.  
With respect to claim 1, Scheffler teaches a thickener is a charged cationic copolymer from vinylpyrrolidone with dimethyl aminoethylmethacrylate and also teaches lactic acid.  Bears teaches polyvinyl pyrrolidone/polyvinyldimethylamino ethyl methacrylate copolymer, the elected species of water soluble polymer as called for in instant claim 1.  Distearyldimonium chloride, taught by Wu, is the counterpart that ionically and electrostatically interacts with the charged polyvinyl pyrrolidone/polyvinyldimethylamino ethyl methacrylate copolymer as called for in instant claim 37.  Distearyldimonium chloride reads on stearic acid as called for in instant claim 1.
With respect to claim 3, the water soluble polymer, polyvinyl pyrrolidone/polyvinyldimethylamino ethyl methacrylate copolymer includes a cationic functional group and the counterpart, lactic acid is an anionic functional group.   



Response to Arguments
Applicants’ arguments of May 2, 2022 have been fully considered and are not found to be sufficiently persuasive.  
Applicants assert that a person of skill in the art could not know without any experiment whether the film-forming polymer recited in Kurashima could be substituted for the cationic polymer B of Scheffler and a skilled artisan would have had not motivation to use the film-forming polymer of Kurashima as an agent for the temporary shaping of keratin fibers according to Scheffler.  
Applicant also note that Bears teaches the formation of a “soft plug” in the inkjet orifice rather than strictly as a thickener. Applicants assert that the water fastness and light fastness of Bears’ ink has no relation to the instant invention, so there is not motivation to substitute the copolymer recited in Bears for the cationic polymer B of Scheffler.  
Applicants also notes that Scheffler’s exemplified systems are an aqueous system as opposed to the non-aqueous system solvent of the instant invention.  Applicants note that if a polar organic solvent is the main solvent in Scheffler, the cationic polymer of the instant invention cannot be dissolved in the polar organic solvent.  Therefore the thickener for non-aqueous systems is not motivated from Scheffler.  
Applicants also note that the only counterpart ion identified by Scheffler is chloride which does not render obvious any of the counterions is in the instant invention.  
 Applicants also note that when a water-soluble polymer is added to a non-aqueous solvent the non-aqueous solvent would generally become cloudy because of its insolubility. However, the claimed thickener even containing the water-soluble polymer can made the non-aqueous composition clear by combining a counterpart compound with the water-soluble polymer and these effects are non-obvious over the prior art rejection.


Applicants’ arguments have been reviewed and are not found to be persuasive.  Scheffler expressly teaches a non-aqueous system that includes a polar organic solvent (ethanol) as a main solvent as called for in instant claim 2.   While Scheffler teaches that aqueous systems are preferred, this does not negate its teachings of the non-aqueous systems.  Although not stated as such, it appears that Applicants are suggesting that Scheffler teaches away from the claimed invention.  However, aqueous systems are simply a preferred embodiment that is exemplified and do not constitute a teaching away.  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”. MPEP 2123.  Additionally, the prior art’s disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit or otherwise discourage the solution claimed.  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 
Applicants’ arguments regarding the water fastness and light fastness of Bears’ ink having no relation to the instant invention are not found to be persuasive.  As explained above, the functional groups in the polymer blend act to slow the chemical degradation of colorants, dyes and would act to slow the chemical degradation of additives in general in a non-aqueous system which would be motivating to one of ordinary skill in the art. Therefore there is motivation to substitute the copolymer recited in Bears for the cationic polymer B of Scheffler.  
Applicants’ assert that a person of skill in the art could not know without any experimentation whether the film-forming polymer recited in Kurashima could be substituted for the cationic polymer B of Scheffler is not found to be persuasive because Kurashima teaches that Cosquat GA 468 has keratin restyling properties and Bears teaches that Cosquat GA 468 can help a dye or colorant in a composition (which most compositions contain) stay colorfast.  These are two powerful reasons to use Cosquat GA 468 in the Scheffler composition.  It should be remembered that Scheffler teaches a thickener of a cosmetic composition for the temporary shaping of keratin fibers.  Thus keratin restyling properties would be very beneficial in such a composition.  Applicants’ argument is also found to not be persuasive for the additional reason that Applicants have not raised any issues as to why a skilled artisan would not substitute the film-forming polymer recited in Kurashima for the cationic polymer B of Scheffler.  In the absence of any reason why they would not work and the presence of powerful, multiprong motivation to combine these teachings, there is a reasonable expectation of success in this substitution.  


Conclusion
No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616